Citation Nr: 1125201	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  04-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Army from March 1945 to December 1946 and March 1947 to March 1950, and in the U.S. Air Force from July 1950 to September 1953 and October 1957 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to a TDIU.

The Board remanded this matter in July 2010 so that the case could be referred to the Director of the Compensation and Pension Service (C&P) for an opinion on whether the Veteran is entitled to an extraschedular rating for his service-connected residuals of head injury with disequilibrium, tinnitus, and left ear hearing loss disabilities in the context of his claim for a TDIU.  An opinion from the C&P Director, addressing whether extraschedular evaluations are warranted, was provided in March 2011.  Thus, there has been substantial compliance with the directives of the Board on remand.

The remand also asked that increased rating claims for residuals of a closed head injury with disequilibrium and tinnitus be readjudicated, and the Veteran provided with notice of the procedures for appealing those claims.  The RO readjudicated the increased rating claims for residuals of a head injury with disequilibrium and tinnitus in a November 2010 Statement of the Case (SOC).  The notice letter accompanying the SOC indicated that the Veteran had 60 days from the date of the letter (or the remainder of the time from the one-year period from the date of the letter notifying him of the rating decision on appeal) to file his Substantive Appeal, on VA Form 9.  In December 2010, the Veteran submitted a VA Form 9 but indicated on the form that he is appealing only the TDIU issue.  On the form, he stated that he had to walk with a walker and that he had fallen several times.  He also submitted another statement in April 2011, to the effect that he had fallen several times and had received injuries from those falls.  Although he continued to assert impairment related to his service-connected residuals of closed head injury with disequilibrium, his assertions were apparently in the context of his claim for a TDIU.  He specifically checked the box on his VA Form 9 that he only wanted to appeal some of the issues listed on the SOC or Supplemental SOC (SSOC), and wrote in the space provided "denial of unemployable."  Thus, the increased rating claims for residuals of a closed head injury with disequilibrium and tinnitus are not on appeal.  An April 2011 SSOC noted the increased rating claims for residuals of closed head injury with disequilibrium and tinnitus; but this was in error because the Veteran had indicated that he did not wish to appeal those claims.  On a June 2011 post-remand brief, the Veteran's representative also noted that the issues on appeal included the increased rating claims for residuals of closed head injury with disequilibrium and tinnitus; however, because the Veteran did not properly appeal these claims, and indeed indicated that he did not wish to pursue them, the Board does not have jurisdiction to decide them on appeal.  See 38 C.F.R. §§ 20.101, 20.200 (2010).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDING OF FACT

The competent and probative evidence of record demonstrates that the Veteran's service-connected disabilities, considered alone, are not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation based on individual unemployability due to the service-connected residuals of a closed head injury with disequilibrium, tinnitus, and left ear hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in anSOC or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In a claim for an increased disability rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In March 2009, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the May 2009 rating decision, December 2009 SOC, and April 2011 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.


In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the criteria for assigning disability ratings was provided in the VA letter dated in March 2009.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran also was afforded VA examinations in March 2008, April 2009, and December 2009, which addressed the disabilities and issues on appeal.  A medical opinion from the Director of Compensation and Pension also was provided in March 2011.  The examination reports and opinions obtained contain sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Applicable Law, Regulations, and Analysis

The Veteran contends that he is unable to secure and maintain substantially gainful employment due to his service-connected residuals of closed head injury with disequilibrium, tinnitus, and left ear hearing loss.

VA will grant a total disability evaluation for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his or her education and occupational experience, by reason of service-connected disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, VA Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment because of economic circumstances is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, supra.  As noted, consideration may not be given to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are residuals of closed head injury with disequilibrium, evaluated as 30 percent disabling effective from June 30, 2006; residuals of closed head injury with tinnitus, evaluated as 10 percent disabling effective from January 14, 2003; and left ear sensorineural hearing loss, evaluated as 0 percent disabling from January 14, 2003.  Therefore, the Veteran does not meet the threshold criteria for schedular consideration for a grant of TDIU under 38 C.F.R. § 4.16(a), because his combined rating is 40 percent, effective June 30, 2006, and there is not at least one disability rated at 40 percent or higher.  

Thus, the Board will determine whether the Veteran meets the extraschedular requirements for entitlement to a TDIU, specifically whether the service-connected disabilities are sufficient to produce unemployability.  

The Veteran did not fill out a formal claim for entitlement to a TDIU, but submitted a statement in March 2009 averring that he had not worked at "public work" since 1976 and that after that he had run a small hay farm until January 1989 when he sold the farm.  In August 2009, he submitted a statement that his dizziness and occasional staggering and loss of balance had worsened and he was now becoming disoriented.  He also would pass out and had to lie down to prevent it.  He submitted pictures in August 2010 reflecting an apparent injury to the arm, which he stated was the result of a recent fall, and stated that no one would hire someone who staggers and falls occasionally.

A May 2003 VA audiometric examination report notes diagnoses of bilateral high frequency hearing loss with some asymmetry present on the left side; predominantly left-side constant tinnitus of mild severity, and chronic disequilibrium.  A May 2003 VA examination report addressing the Veteran's closed head injury notes his reports that he had fallen many times because of his closed head injury residuals and reported that his lack of balance was getting worse in recent years.


A September 2004 VA examination report notes that the Veteran had a history of working as a mechanic on two to three different jobs, and then was a farmer until he totally retired in 1989.  Currently his activities included taking care of a 12-acre farm where he lived.  The examiner noted that the Veteran had a closed head injury with resultant disequilibrium, associated tinnitus, and hearing loss on the left.  The Veteran's neurological examination was noted to be normal for his age.  The examiner commented that the Veteran remained quite active for his age and that his global sense of activity was extraordinarily good.

A November 2007 summary of consultation with the Veteran's private doctor, Dr. F., notes that in recent years the Veteran's balance had worsened causing him to run into walls and veer toward the left.  When rising from a seated position he would get vertigo and when looking up tended to fall backwards.

In March 2008, a VA ear, nose, and throat (ENT) examination report notes that the Veteran stated that he had increased symptoms of dizziness and unsteadiness and was currently being treated with "anodyne treatments."  On physical examination, there was no nystagamus present.  He was able to walk slowly but was unable to walk in tandem.

An April 2009 VA ENT consult report shows the Veteran stated the anodyne treatments were not particularly helpful and that he was unsteady most of the time and utilized a cane when walking.  The examiner noted that the Veteran's status regarding his mobility was essentially unchanged from his evaluation a year prior.  His social and daily activities functioning were somewhat affected by his service-connected disability for dizziness.  However, the examiner also stated that the Veteran also was 82 years of age, and that his age would play a significant part in his mobility.  The examiner noted that none of the service-connected disabilities for which the examiner was evaluating the Veteran would affect employability or would make him unemployable.

An April 2009 VA general examination report shows the Veteran reported that he had some dizziness all of the time that caused his disequilibrium and that this was the main reason he claimed he was unemployable.  He had a history of a cerebrovascular accident when he "blacked out" for two or three minutes and could not communicate but had completely recovered from that incident.  He also stated that he had a lot of fatigue but was not sure whether this was age-related or related to other issues.  Psychiatric evaluation showed that he had good comprehension, coherence, and normal emotional reactions without signs of tension or any effects on social or occupational functioning noted.  He was capable of managing benefit payments in his own best interest without restrictions.  The examiner found that none of the issues evaluated in the general medical examination (which included both service-connected and nonservice-connected disabilities) would cause the Veteran to be unemployable.  

A December 2009 VA traumatic brain injury (TBI)/ psychiatric examination report notes that work was not an option due to balance problems and old age.  It was also noted that the Veteran was retired.  A separate December 2009 VA TBI examination report notes that there was minimal effect on the Veteran's usual occupation and daily activities.

In March 2011, the Director of the C&P Service offered an opinion on whether the Veteran's service-connected disabilities would entitld him to an extraschedular rating.  The Director noted the findings in the December 2009 TBI examination and the April 2009 ENT and general examinations and found that the evidentiary record did not demonstrate that the symptomatologies consistently associated with the service-connected conditions were not wholly contemplated by the criteria utilized to assign the current and past evaluations.  The Director thus found that entitlement to an extraschedular evaluation for any time period for residuals of closed head injury with disequilibrium, tinnitus, or left ear hearing loss was not established.  The Veteran stated that he had been unable to work since 1989 and evidence showed that the Veteran's service-connected conditions did cause some limitations in his ability to perform routine daily activities and employment functions.  However, the objective findings on the most recent medical examinations did not demonstrate that the Veteran's service-connected conditions alone markedly interfered with his ability to work.  Therefore, entitlement to TDIU benefits on an extraschedular basis was not established.

The record shows that the Veteran's service-connected disabilities, alone, do not render him unemployable.  He has a history of working on a farm and caring for 12 acres of land.  Most recently he reported that he was falling more often due to his disequilibrium.  However, the medical findings note that, while his service-connected disabilities cause some limitation in his ability to perform routine employment functions, his age also is a factor.  Specifically, the April 2009 ENT examiner found that, while the Veteran's social and daily activities functioning were somewhat affected by his service-connected disability for dizziness, his age, 82 years, would significantly affect his mobility.  The examiner further found that none of the service-connected disabilities for which the examiner was evaluating the Veteran would affect employability or would not make him unemployable.  The April 2009 VA general examination report also shows that none of the problems evaluated in the general medical examination (which included both service-connected and non-service-connected disabilities) would cause the Veteran to be unemployable.  The December 2009 VA TBI/ psychiatric examination report notes that work was not an option due to balance problems but also notes that old age was a cause; and the separate December 2009 VA TBI examination report also notes that there was minimal effect on the Veteran's usual occupation and daily activities. 

Finally, the C&P Director found in March 2011 that the Veteran's service-connected conditions alone did not markedly interfere with his ability to work.  The issue of "marked interference with employment" is applicable to extraschedular evaluations for service-connected disabilities under 38 C.F.R. § 3.321, rather than determining entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  However, the March 2011 opinion is still relevant to this claim, because it demonstrates that a rating higher than that assigned for the service-connected disabilities is not warranted, which is relevant to whether the Veteran would meet the schedular requirements for a TDIU.

In summary, the evidentiary record shows that the Veteran is not precluded from all forms of gainful employment solely as a result of his service-connected residuals of closed head injury with disequilibrium, tinnitus, and left ear hearing loss. 

We recognize that the Veteran is competent to report symptoms associated with his service-connected disabilities, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as to whether he is unemployable as a result of his service-connected disabilities and his views are of no probative value.  And, even if his opinion were entitled to be accorded some probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the service-connected disabilities and findings that the Veteran is not unemployable as a result of the disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Because the preponderance of the evidence is against the claim for entitlement to a TDIU due to service-connected disabilities, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


